DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2018/011808 A1).
	Friedman is drawn to self-emulsifying, high concentration and high dose cannabinoid compositions and formulations (abstract).
 	Regarding claim 1, Friedman discloses a self-emulsifying pharmaceutical composition comprising about 20-90 %wt cannabinoid, and about 5-50 %wt of an emulsifier (claim 1), wherein the emulsifier is polysorbate 80 (claim 12).
 	Friedman does not explicitly disclose each of the components of the composition together in a single embodiment with quantity ranges that are within the claimed quantities.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Friedman, to arrive at the instant invention. 

 	Regarding claim 2, Friedman discloses  polysorbate 80 (claim 12).
 	Regarding claim 4, Friedman discloses glyceryl monooleate [0092].
 	Regarding claim 5, Friedman discloses ascorbyl palmitate as antioxidant [00129].
 	Regarding claim 6, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids, at body temperature and mild agitation, forms a fine dispersion with mean particle size below 5 microns, below 2 microns, or 1 micron [00143].
 	Regarding claim 7, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids [00143].
 	Regarding claim 8, Friedman discloses the dosage form is formulated for oral or mucosal delivery [0031].
 	Regarding claim 9, Friedman discloses capsule formulations may be a hard gelatin [0144].
 	Regarding claims 10-11, Friedman discloses a self-emulsifying pharmaceutical composition comprising about 20-90 %wt cannabinoid  (claim 12), about 5-50 %wt of an emulsifier (claim 1; claim 12), or mixtures thereof including polyoxyl 40 hydrogenated 
 	Regarding claim 14, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids, at body temperature and mild agitation, forms a fine dispersion with mean particle size below 1 micron [00143].
 	Regarding claim 15, Friedman discloses the pharmaceutical composition self-emulsifies within less than 30 minutes [0102], the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids [00143].
 	Regarding claim 17, Friedman discloses a method of treating borderline personality disorder (BPD) in a subject in need thereof, comprising administering a
composition comprising therapeutically-effective amount of cannabidiol (CBD) to the subject, wherein the pharmaceutical composition is used to treat psychiatric anxiety [0175-0176].
 	Regarding claim 18, Friedman discloses a method of treating a cannabinoid-responsive symptom, disease or disorder, the method comprises administering the composition for opioid addiction withdrawal syndrome [0171; 0174].

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2018/011808 A1) as applied to claims 1, 2, 4-11, and 14-18 above and further in view of Gumudavelli et al. (US 20180169061 A1).
Regarding claim 3, Friedman does not explicitly disclose the composition further comprising one or more cosolvents selected from propylene glycol and ethanol.
 	However, Gumudavelli is drawn to a non-aqueous cannabinoid formulation containing zero amount of water with one or more organic solvents, surfactants, co-surfactants, semi-polar solvents and mono-di glycerides. Upon administration, these formulations produce nano-sized cannabinoid liquid globules (abstract).
 	Gumudavelli discloses the organic solvent may be selected from, for example, ethanol, propylene glycol, and combinations thereof that are pharmaceutically acceptable based on the intended route of administration of the desired formulation [0023].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Friedman, to further comprise ethanol, propylene glycol and combinations thereof, as previously taught by Gumudavelli, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Friedman and Gumudavelli are both in the field of cannabinoid compositions, and Gumudavelli discloses the composition improves bioavailability with self-emulsification process by interaction with gastrointestinal tract contents [0004]. One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Friedman and Gumudavelli, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
 	Regarding claim 13, Gumudavelli discloses the organic solvent may be selected from, for example, ethanol, propylene glycol, and combinations thereof that are pharmaceutically acceptable based on the intended route of administration of the desired formulation [0023]. Friedman discloses the pharmaceutical composition further comprises about 0 % to about 70 % by weight of co-solvents or mixtures thereof [0135].

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2018/011808 A1) as applied to claims 1, 2, 4-11, and 14-18 above and further in view of Anavi-Goffer (WO 2017149392 A1).
 	Regarding claim 12, Friedman does not explicitly disclose the composition further comprising from about 1-15% w/w polyglyceryl-3 dioleate.
 	However, Anavi-Goffer is drawn to self-emulsifying compositions comprising at least one CB2 receptor modulator (abstract).
 	Anavi-Goffer discloses in some embodiments, the composition comprises polyglyceryl-3 dioleate (15%-35%) (overlaps with range of 1-15%) as a surfactant (pg. 20, ln 25).

	One of ordinary skill in the art would have been motivated to do so because Friedman and Anai-Goffer are both in the field of cannabinoid compositions, and Anavi-Goffer discloses polyglyceryl-3 dioleate in a quantity of 15% w/w as a surfactant (pg. 20, ln 25), in a stable self-emulsifying compositions (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Friedman and Anavi-Goffer, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/QUANGLONG N TRUONG/Examiner, Art Unit 1615